Name: 78/771/EEC: Commission Decision of 13 September 1978 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  international trade;  means of agricultural production;  Africa
 Date Published: 1978-09-20

 Avis juridique important|31978D077178/771/EEC: Commission Decision of 13 September 1978 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana Official Journal L 257 , 20/09/1978 P. 0016 - 0017 Greek special edition: Chapter 03 Volume 22 P. 0209 COMMISSION DECISION of 13 September 1978 amending Council Decision 78/642/EEC on health protection measures in respect of the Republic of Botswana (78/771/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 15 thereof, Whereas, since the Standing Veterinary Committee has not given its assent, the Commission is unable to adopt the provisions which it had proposed in this matter, in accordance with the procedure laid down in Article 29 of Directive 72/462/EEC, regarding imports into Member States of fresh meat from the Republic of Botswana ; whereas, since no assent had been given, the Commission presented a proposal to the Council on the measures to be taken ; whereas the Council adopted the measures in Decision 78/642/EEC of 25 July 1978 (3); Whereas the Council Decision referred to above, taking into account the health situation in the Republic of Botswana and the measures adopted by the authorities of that country to combat foot-and-mouth disease and to prevent the disease spreading into other uncontaminated areas, permitted Member States to import into their territory, under certain conditions and from specified districts, fresh meat from that country; Whereas, according to the information received from the authorities of the Republic of Botswana, the north-eastern zone has been separated from the zone immediately adjacent since May 1978 ; whereas these two zones have remained free of foot-and-mouth disease ; whereas, consequently, the possibility of exporting fresh meat to Member States should be extended to include meat from the north-east area of the Republic of Botswana which has been free of the disease for many years, while retaining a buffer-zone free of the disease between that area and the contaminated zones; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 78/642/EEC is hereby amended as follows: 1. Article 1 shall read: "The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the following districts of the Republic of Botswana : Kwaneng, Kgatlend, South-East, Southern, Kgalagadi or to that part of the country to the east of the railway line connecting Dibete and the Rhodesian border." 2. In the first sentence of Article 2, after the words "originating in the districts" the words "or part of the country referred to in Article 1 and" shall be inserted. 3. In Point IV of the Animal Health Certificate set out in the Annex: (a) in paragraph 1 (a): - the first indent shall read: "were born and reared in the Republic of Botswana and which: - since October 1977 or since birth, have remained in one or more of the following districts : Kwaneng, Kgatlend, South-East, Southern, Kgalagadi or - since May 1978 or since birth, have remained in that part of the country to the east of the railway line connecting Dibete and the Rhodesian border, those areas having been free of exotic foot-and-mouth disease for at least the past 12 months; - in the fourth indent, the expression "Council Decision 78/642/EEC" is replaced by "the Decisions of the European Economic Community currently in force"; (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. (3)OJ No L 213, 3.8.1978, p. 15. - at the end of the fourth indent, the following is added: "and, in the case of animals from that part of the country to the east of the railway line connecting Dibete and the Rhodesian border, were transported from that area to the slaughterhouses by road or by rail and that these bovine animals, in the 24 hours prior to loading, were subjected by a veterinarian to a clinical examination during which no symptom of foot-and-mouth disease was found;" (b) in paragraph 1 (c) the expression "in Council Decision 78/642/EEC" is replaced by "in the Decisions of the European Economic Community currently in force". (c) point (e) shall read : "originates from carcases which were matured at a room temperature of more than + 2 ºC for at least 24 hours before de-boning". (d) in paragraph 2 the expression "in Council Decision 78/642/EEC" is replaced by "in the Decisions of the European Economic Community currently in force". Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 September 1978. For the Commission Finn GUNDELACH Vice-President